DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Independent method claim 1 and system independent apparatus claim 8 have been respectively amended as shown below: 
(claim 1) wherein each light transmittance adjustment portion further comprises: at least one second light transmittance adjustment region, wherein the at least one second light transmittance adjustment region is a region of the light transmittance adjustment portion other than the at least one first light transmittance adjustment region; and 
the light transmittance adjusting step further comprises: adjusting light transmittance of the second light transmittance adjustment region.


(claim 8) wherein each light transmittance adjustment portion further comprises: at least one second light transmittance adjustment region, wherein the at least one second light transmittance adjustment region is a region of the light transmittance adjustment portion other than the at least one first light transmittance adjustment region: and
the processing device is further configured to adjust light transmittance of the second light transmittance adjustment region.

The closet prior art of record to meeting all the limitations set forth in claims 1 and 8 is the Govindasamy publication.  Govindasamy discloses a windshield having a light transmittance adjustment portion having at least one first light transmittance adjustment region (111), an image capturing facing the travel direction of the vehicle.  Govindasamy discloses a method of obtaining a position of a  bright glare region and a step of adjusting light transmittance of the at least one bright glare region including obtaining a position of a boundary of the light transmittance adjustment portion or a position of a mark of the light transmittance adjustment portion in the image(reference mark 105; see paragraph #23): and calculating a position of the bright glare  region.  Govindasamy does not disclose another second light transmittance adjustment region of the light transmittance adjustment portion other than a first light transmittance adjustment region and Govindasamy does not disclose a processing device further configured to adjust light transmittance of a second light transmittance adjustment region.  Govindasamy  only allows for light transmittance adjustment in one region of the windshield at a time not two regions.  The free floating opaque material 111 in  Govindasamy is moved from location to location about the windshield light transmittance plate  via changing the electrostatic charge on the windshield, so that all the same free floating material is moved from one region to another region.   A metal frame encircling the windshield acts as a pair of electrodes, that, when connected to the electrostatic power source, causes the movement of the free floating opaque matter to a single position of glare by applying a varied range of electrostatic potential to the liquid transparent material.  Govindasamy does not disclose e a processing device that is configured to simultaneously adjusting light transmittance in both a first region and a second region other than the first region nor disclose a method of adjusting light transmittance simultaneously in a first region and a second region other than the first region. 
Accordingly claims 1 and 8 are not anticipated under 35 USC 102 nor considered obvious under 35 USC 103. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612